                       Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 1 of 25

AO 91 (Rev. 11/11) Criminal Complaint


                                        United States District Cour
                                                                for the

                                                    Northern District of California


                  United States of America
                                V.
                                                                                              -52uu
                                                                          Case No.
                     BRANDON FRERE




                          Defendant(s)
                                                                      3 18 71724
                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or aboutthe date(s) of                     April 30, 2018              in the county of               Sonoma                in the

     Northern          District of            California       , the defendant(s) violated:

            Code Section                                                     Offense Description
18U.S.C. §1343                                  Wire Fraud


                                                Maximum Penalties:
                                                Maximum Prison Term of 20 Years;
                                                Maximum Fine of $250,000, or not more than the greater of twice the gross
                                                gain or twice the gross loss (18 U.S.C. § 3571);
                                                Maximum Term of Supervised Release of Three Years;
                                                Mandatory Special Assessment of $100.

         This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT




             Continued on the attached sheet.




                                                                                  ^              mplainam's signature
                                                                                               ( Jhmn ninnm


    Approved as to form
                                                                                Christopher J. Bognanno, Special Agent, FBI
                             AUSA Scott D. Joiner
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:       / V
                                                                                                  Judge's signature

City and state:                         San Francisco, CA                             Hon. Sallie Kim, U.S. Magistrate Judge
                                                                                               Printed name and title




                                                                                                                                \
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 2 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 3 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 4 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 5 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 6 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 7 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 8 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 9 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 10 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 11 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 12 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 13 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 14 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 15 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 16 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 17 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 18 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 19 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 20 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 21 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 22 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 23 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 24 of 25
Case 3:19-cr-00493-SI Document 1 Filed 12/05/18 Page 25 of 25
